DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “supply the second power to the output of the opened primary power distribution switch”. However, this limitation lacks clear antecedent basis, as “opening a subset of the primary distribution switches” is previously recited. Therefore, it is unclear which of the “subset” is being referenced or if it is intended that all of the subset of the primary distribution switches is encompassed.
Claim 3 further recites “the primary distribution switch”. However, there is “a set of primary distribution switches” previously recited in claim 1, and it is unclear which of the “set” (or whether all of the set) is being referenced. 
Claims 2 and 4-14 are merely rejected for inheriting the deficiency of claim 1.
Allowable Subject Matter
Claims 15-20 are allowed.
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the most relevant prior art is considered to be:
Elliott (US 2018/0226789) discloses a similar power distribution system for an aircraft (Fig.2);
Handy et al. (US 2018/0145677) discloses a leak management circuit for switch leakage current (Fig.4 and abstract);
Fu (CN 103415975 A) discloses providing a low voltage standby power in a similar vehicle ([0075]).
However, none of the prior art clearly discloses “switchably disconnect the subset of secondary power distribution nodes from a limited power supply, by way of opening a subset of the primary distribution switches positioned in a primary power distribution node upstream of the respective subset of secondary power distribution nodes; and supply the second power to the output of the opened primary power distribution switch, wherein the second power reduces leakage current across the respective primary distribution switch” (claim 1), “switchably disconnecting the subset of secondary power distribution nodes from a limited power supply, by way of opening a primary distribution switch positioned in a primary power distribution node upstream of the subset of secondary power distribution nodes; and supplying a low voltage power supply to the output of the opened primary power distribution switch, wherein the low voltage power supply reduces leakage current across the primary distribution switch” (claim 15), or “wherein, in response to the power distribution system operating in the low power consumption mode, the second secondary power distribution node is selectively disconnected from a power distribution system power source, and wherein the primary power distribution node power source supplies the second power to the second secondary power distribution node to operably reduce the leakage current through the second primary distribution switch” (claim 20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849